DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-28-22.
Applicant's election with traverse of claims 11-16 in the reply filed on 11-3-20 is acknowledged.  The traversal is on the ground(s) that the device is designed for use with liquid nitrogen, supercritical cryogenic nitrogen or hypercritical cryogenic nitrogen.  This is not found persuasive because the use of liquid nitrogen, supercritical cryogenic nitrogen or hypercritical cryogenic nitrogen is the intended use of the device and therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the device taught by the prior art and the device claimed would have been the same and since the claim is directed towards a device, the device is independent of the intended use.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 refers to limitations of “the particles”, however claim 13 can depend from claim 11 which recites “pressurized jet of liquid nitrogen, that may be loaded with particles” in the preamble but does not include an active process step where the particles are loaded in the pressurized jet. Therefore, it is unclear if the particles are required to be present as part of the method of claim 13 or if the method is only required to be capable of being performed with the recited particles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham et al. US 5,733,174 (US’174).

Regarding claim 11, US’174 teaches a sandblasting machines in general (surface treatment of a material by a pressurized jet) (abstract, col 1). US’174 further teaches a cyclone mixing nozzle assembly 412 is shown in FIG. 18 that may be used to generated a dual-state stream (not shown) or a tri-state stream similar to the tri-state streams 20 and 220 shown in FIGS. 1 and 7, respectively. During operation, a supply of high pressure fluid, such as liquid nitrogen (not shown), connected to the inlet barrel 476 introduces a high pressure flow of liquid nitrogen through the central bore 477. The liquid nitrogen is accelerated by primary nozzle 482 and emerges from the primary nozzle as a high velocity stream into the mixing chamber 413 (introducing a pressurized jet of liquid nitrogen, into a mixing chamber). Gaseous carbon dioxide or a particle laden fluid, such as a slurry 216 (loaded with particles) (FIG. 11) passes through inlets 427 and 429 and is injected into the cyclone mixing chamber 413 via the injection ports 421 and 423 whereupon it forms a vortex or cyclone around the high velocity stream. The central core of liquefied nitrogen and its surrounding jacket of CO2 or slurry then pass into the secondary nozzle 488. The inlet or converging section 431 of nozzle 488 increases the velocity of the fluids and guides the carbon dioxide (or slurry) into intimate contact with the high velocity core of liquid nitrogen. The fluids then pass through throat section 433 and into diverging section 435. The sizes of the converging section 431, throat section 433 (a conduit having a constant section), and diverging section 435 of nozzle 488 are sized to control the mixing and flow characteristics of the nozzle 412. As was the case for the earlier embodiments, a third nozzle assembly (not shown), similar to nozzle assembly 98 (FIG. 4) may be attached to the secondary nozzle 488 to allow a gaseous outer jacket to be established around the stream (causing the pressurized jet of liquid nitrogen to leave the mixing chamber by passing through a conduit having a convergent section, then in a conduit having a constant section, and then in a conduit having a divergent section) (see fig. 18 col. 19-20). Therefore, US’174 teaches a method for the surface treatment of a material by a pressurized jet of liquid nitrogen, that may be loaded with particles, including: - introducing a pressurized jet of liquid nitrogen, into a mixing chamber, - causing the pressurized jet of liquid nitrogen to leave the mixing chamber by passing through a conduit having a convergent section, then in a conduit having a constant section, and then in a conduit having a divergent section.

Regarding claim 12, US’174 teaches the method of claim 11 for treating a surface of a material. US’174 further teaches gaseous carbon dioxide or a particle laden fluid, such as a slurry 216 (loaded with particles) (FIG. 11) passes through inlets 427 and 429 and is injected into the cyclone mixing chamber 413 via the injection ports 421 and 423 whereupon it forms a vortex or cyclone around the high velocity stream (col. 19). As the liquid nitrogen exits the nozzle it will begin to evaporate and for a jet of liquid/gas nitrogen mixed with particles. Therefore, US’174 further teaches wherein particles are introduced into the mixing chamber so that they mix with at least a portion of the pressurized jet of liquid nitrogen or supercritical cryogenic or hypercritical cryogenic nitrogen in the mixing chamber, forming a gas jet/particles mixture.

Regarding claim 13, US’174 teaches the method of claims 11 and 12 for treating a surface of a material. US’174 further teaches the particles can include solid carbon dioxide (col. 5 line 40-67), which reads on wherein the particles have at least one of the following features: the particles are made of a single material.

Regarding claim 14, US’174 teaches the method of claim 11 for treating a surface of a material. US’174 further teaches sandblasting is a generic term used to designate any of a series of processes in which small particles are propelled against a surface to effect changes at or on that surface. For example, sandblasting is commonly used to remove unwanted materials from the surfaces of objects by abrasion or erosion (col 1). Therefore, US’174 further teaches the method according including at least one of: stripping coatings.

Regarding claim 16, US’174 teaches the method of claim 12 for treating a surface of a material. US’174 further teaches during operation, a supply of high pressure fluid, such as liquid nitrogen (not shown), connected to the inlet barrel 476 introduces a high pressure flow of liquid nitrogen through the central bore 477. The liquid nitrogen is accelerated by primary nozzle 482 and emerges from the primary nozzle as a high velocity stream. Outlet end 417 also includes a conical seat 419 adapted to receive a conical end 483 of primary nozzle 482 (col. 19). In fig. 18 US’174 shows the shape of the primary nozzle for accelerating the liquid nitrogen as it is delivered to the mixing chamber has a restriction at one end (calibrated orifice). Therefore, US’174 further teaches wherein the pressurized jet of liquid nitrogen is injected into the mixing chamber by passing through a nozzle having a calibrated orifice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over US’174 as applied to claim 12 above, and further in view of Hume et al. US 2006/0053165 (US’165).

Regarding claim 15, US’174 teaches the method of claim 12 for treating a surface of a material.

US’174 is silent regarding wherein the particles are aspirated into the mixing chamber by a Venturi effect created by the passage of the pressurized jet of liquid nitrogen, supercritical cryogenic nitrogen or hypercritical cryogenic nitrogen in the mixing chamber or are introduced by propulsion.

US’165 teaches a cryogenic fluid delivery system used to perform functions such as sandblasting (abstract, para. 7). US’165 further teaches abrasive particle feed 938 may be either a positive feed (propulsion) or a venturi-suction (Venturi effect created by the passage of the pressurized jet) feed that directs abrasive particles into housing 925 for mixing with nitrogen. Any suitable abrasive particles may be utilized (para. 79).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’174 to include wherein the particles are aspirated into the mixing chamber by a Venturi effect created by the passage of the pressurized jet of liquid nitrogen, supercritical cryogenic nitrogen or hypercritical cryogenic nitrogen in the mixing chamber or are introduced by propulsion because US’165 teaches they are known ways of injecting particles into a mixing chamber for mixing with nitrogen in a method of sandblasting and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713